Case: 4:19-cv-02219 Doc. #: 1 Filed: 07/26/19 Page: 1 of 3 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

UNITED STATES OF AMERICA, )
)
Plaintiff, )

)

Vv. ) No.
)
STEPHEN SHUCART AND )
LAURA SHUCART, )
)
Defendant. )
COMPLAINT

Comes Now the United States of America, by and through its attorneys, Jeffrey B.
Jensen, United States Attorney for the Eastern District of Missouri, and J oshua M. Jones,
Assistant United States Attorney for said District, and for its complaint against the defendant,
alleges as follows:

PARTIES

1. Plaintiff is the United States of America (the “United States”), acting on behalf of
the U.S. Department of Treasury and the U.S. Small Business Administration (the “SBA”).

2. Defendants, Stephen Shucart and Laura Shucart, are the defendants, individuals
who reside within the Eastern District of Missouri.

JURISDICTION AND VENUE

3. This is a civil action brought by the United States seeking to collect a debt
pursuant to the Federal Debt Collection Improvement Act of 1996, 31 U.S.C. § 3701, et seq.

4. This Court has jurisdiction over this suit under 28 U.S.C. § 1345, because the

United States is the plaintiff.
Case: 4:19-cv-02219 Doc.#: 1 Filed: 07/26/19 Page: 2 of 3 PagelD #: 2

4. Venue is proper under 28 U.S.C. § 1391(b) because the defendant resides in this
district.

FACTUAL ALLEGATIONS

5. On July 22, 2005, the defendants executed a promissory note to secure a line of
credit to support operations, pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R.
285.12(j) and 31 C.F.R. 901.1(f); and 28 U.S.C. 527, note. Attached is a true and accurate copy
of the promissory note executed by the defendants, marked Exhibit 1, and made a part hereof as
if set out in full. Said note was subsequently assigned to the United States pursuant to 20
U.S.C. § 1071(a)(1)(D); 34 C.F.R. § 682.409.

6. That after applying any and all credits on said debt, the defendant is indebted to
the plaintiff in the principal amount of $20,297.61, plus interest on this principal computed at the
rate of 4.0 percent per annum in the amount of $3,923.83, plus any administrative costs, and
interest thereafter on this principal rate of 4.0 percent per annum until the date of judgment.

See Certificate of indebtedness attached hereto as Exhibit 2.

7. Demand has been made upon the defendant by the plaintiff for the sum due but the
amount due remains unpaid.

PRAYER FOR RELIEF

WHEREFORE, the plaintiff prays judgment against the defendants for the total of
$32,961.13, the principal amount of $20,297.61, plus interest at 4.0 percent per annum, which is

accruing from the of the Certificate of Indebtedness to the date of judgment; plus post-judgment
Case: 4:19-cv-02219 Doc. #: 1 Filed: 07/26/19 Page: 3 of 3 PagelD #: 3

interest at the statutory rate as followed by law, together with costs of this action pursuant to 28

U.S.C. § 2412(a)(2), and any other costs of this action deemed just and proper.

JEFFREY B. JENSEN
Uni es Attorney

/s/ JoShua M. LA /-

esata M. JONES #61988MO
nited States Attorney’s Office
111 S. 10" Street, Suite 20.333
St. Louis, Missouri 63102

(314) 539-2200

Attorneys for Plaintiff United States
Case: 4:19-cv-02219 Doc. #: 1-1 Filed: 07/26/19 Page: 1 of 4 PagelD #: 4
igeé 1 of 2)

National City. @ Small Bu@ess Credit Application

IMPORTANT INFORMATION: lf you are applying individual credit, complete sections 1, 2 and 3 below. Persons applying for joint credit (including a joint
account or an account that you and another person will use) should complete one application, including the information requested in sections 1, 2 and 3 below.
Provide information about each joint applicant or user in section 3. If you are applying to guarantee the obligations of a business, complete sections 1, 2 and 3
providing information about yourself. Persons providing information who are not applicants, guarantors or Company Authorized Signers should not sign
this application.

      
 

Ag Wad feianati

  

 

 

 

 

OO, 090.00

(2 SMALL BUSINESS EQUITY LINE OF CREDIT (1) SMALL BUSINESS LINE OF CREDIT [I] ACH PROCESSING
Amount Requested $ Atnount R_ueitted § Adnount Requested $

C] TERM LOAN Term [] COMMERCIAL REAL ESTATE LOAN [ll LETTER OF CREDIT
AmountR equ $ Requested $ Amount R tod $

 

 

 

Complete the following for all pete! \ (> ; .

Use of funds? Stor \ Qtr? \ocady on. ot Assi st So | ( Cake pgneutural Purpose (1 Yes R No
What is your collateral? (Not on for SBPCL) \ RK s

Estimated collateral value? $ N bh
SECTION 2— Company/Sole Proprietor information

 

Loans against collateral? N| LN

 
  
   
 
 
 

    

  
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

ompany Legal Name Telephone ax E-Mail Address :
+ OWS aly Tine [436 441-3700 aN 4(-9484 Gur. @assist 2 Sell com
Street Address (No P.O. Boxes) Cit . te 2!
DAS\ Pyetotive Wi. Sk a00 St Charles 0 [63303
Billing Address (if different) Clty State ZIP
SA :
Federal Tax ID#JREQUIRED) | Gross Annual Sales/Revenue (REQUIRED) cription of Business (REQUIRED) Years in Business Years as Owner
<G-\0 EPS § “B00, 806 TRent state Co. Wk (fo mo UA. bo mo

Business Structure: (1 Individuals applying jointly for (0) Limited LiabiityCo. (] Limited Liability Partnershp ( Unincorporated Association | Non-Prdtit Organzation

(2 Sole Proprietorship business purpose credit | ([] GeneralPartnership (J Limited Partnership fas Corp. OOCCom CI Yes Pa No

State of 0!

   
 
 
 

 
 
 
  

      

State Org. ID Number (not for sole propnetors) | Facilities are

0 OS : Leased NOA

SECTION 3 — Company Owners 20% or More and Other Guarantors (Use Additional Applications if Needed)

Provide personal financial information in this section if not submitting a Personal Financial Statement.

Title % of Business |Home Telephone | Social Security# | Datef Bi

SSeS : Ves. Owned SC) | 64 334-60 69276- 49-G0/6 8199 6 (
Vic. Address (If mailing address js different please use separate sheet) it

 
     

  
   

 

     
    

 

State [zip U.S. Citizen

City '
“Vaisrny eu) Werkzy (lle o 1bAAkS NZI Yes [No
Total Annual Income | Total Personal Assets. ao Total Personal Liabilities} ff Homeowner Market Value | Total Mortgage Balance Mortgage/Re, Payment
$0,000 _|s AWA.900 |s¥8.,000__|s“890,000 __|s3R5; $2/9.000/49,50018/317 _/470
Social Se€urity #

 

 

 

 

 

 

      
 
 

 

 

 

 

 

 

  

 

 

 

Name tle % of Business lome Telephone Date of Bilt!
Beno Shucart Bee. OnedSO |i) SJR 42-80-5583
Home Add ess (If mailing address is different please use separate sheet) City State | ZIP U.S. Citzen

<

 

 

 

 

{Yes CINo
SA0.000 Total Personal Assets | Cash and Investments | Total Personal Liabilities | lf Homeowner: Market Value | Total Mortgage Balance Mortgage/Rent Payment
sA0,000__|s_ Saye s Save |s Swe __|s BYE,c00 $s Sara S$ Swe
Outstanding Business Loans, Including Those With National City (Use Additional Sheets if Needed) _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lender Type of Loan Current Balance _ Monthly Payment Secured By
$ $
a $ $
Other Information

 

Any outstanding tax obli
[) Yes be

      

 

Well certify that we/l have read and agree with the applicable terms and conditions on page 2.

Title p 0 Dae Ty los

Title S Paap I Ss

PLEASE COMPLETE PAGE 2 OF APPLICATION
71-0965-00 (Rev 04/05) WORD Page 1 of 2 ¢ / é CEE

 

 

 

 

 

ow 7 Owner Lindiyjdual Signature
AA 2 ieee

.~ a

: sie

 
Case: 4:19-cv-02219 Doc. #: 1-1 Filed: 07/26/19 Page: 2 of 4 PagelD #: 5

(Page 2 of 2)

‘

     
 
 
  

alc :toit mM js1:)

f ; ; of the Company and that the following is
by the governing body af’ meeting duly called and held at which a quorum was present and acting throughout or by ether means authonzed

therein) and any other documents required by Bank in connecticn with the Application, and to agrea to be bound by all applicable Agreements (as defined therein), which

Agreements contain the terms and conditions regarding the issuance of lines of credit to this entbty and/or credit cards to employees, officers, directors, and associates of

this entty and that any other writings executed in connection weh the Application or any Agreement are hereby ratified, confirmed approved

Dated this day of — ' .

Secretary/Assistant Secretary > =~ aS Alte
OR PARTNERSHIPS AND LI B LI, ILIPY”C MPANIES: All Partners/members/managers of the Campany, a Partnershipfimited Hability company, hareby

authorize and direct any one (1) Partnerimamberimanager to sign and submit a Small Business Credit Application CApplication”) to Bank (as defined therein) and any other

documents required by Bank in connectien with the Application, and to agree to be bound by all applicable Agreements (as defined therein), which Agreements contain tha

terms and conditions regarding the issuance of ines of credit to this entity and/or credit cards to partnersimembers/managers, employees and associates of this entity and

that any other writings executed in connection with the Appication or any Agreement are heraby ratified, confirmed and approved,

Dated this day of .
Partner/Member/Manager ParnerMember/Manager,

PartnerMember/Manager PartneriMember/Manager
———————

nr eee
SECTION 6 - Provisions Applicable to LEAR ee eles

The Company and individuats named on page 1 (individually and collectively, “Obbgors") represent (hat all information in this apptication is accurate and complete,
ach is competent to enter into contracts, and no bankruptcy proceedings involving any of the Obligors are tn process or anticipated. The National City Corporation
affillate (‘Bank") identified in the Agreement (as defined below) and/or other foan documents, as applicable, is not obligated to grant the Obligars credit, ar may
offer a lower amount, and Bank may retain this application whether or not credit Is granted, The Obligors authorize Bank to obtain information from athers
cancering the Obligors’ respective credit standings and other relevant information impacting this application and, if credit is granted, from time to time throughout
the term of the indebtedness, including obtaining the Obiigors’ personal credit reports and file copies of financial statements from any accountant or accounting
firm. Upon Obtigar's request, Obligor will be informed of the name and address of the consumer reporting agency that furnished the report. In addition to the
information requested on this application, Bank may subsequently request additional information from the Obhgors. All appropriate corporate or other similar
actions needed to authorize the indebledness incurred hereunder have been accomplished. If any parscn named on page 4 of this application as an Obligor
has not signed above, the first Obligor signing above representa that s/he has permission from all non-signing Obfigors to appty for cradit on behalf of
the non-aigning Gbligors, including, but not timited to, providing Information about the non-signing Obtigors. if Company is a proprietorship, owner
certifies that the Company nama is a trede name used in the conduct of an unincorporated ousinesa owned entirely by the owner. The Obligors further agree that
any facsimile transmission may be treated as an original and such facsimite or any reproduction hereof shail be admissible into evidence as the original ¢self In
any judicial or administrative Proceeding, whether or not the original is still in existence. Tha Obligors certify that they do not tive in, and this application is not being
executed in, Califomia, Maine, Rhode island, Vermont or Wisconsin (agncuttural requests onty). IMPORTANT INFORMATION: Except as otherwise prohibited
by law, Obfigors agree and consent that the affillates in National City Corperation {colfectively “National City") may share with each other ail
information about Obligers {hat National City has or may abtain for the Purposes, among other things, of evaluating credit applications or offering
Obligors products or services that Nationa] City believes may be of interest to Obligors. Under the Fair Cradtt Reporting Act there ts certatn credit
information that cannot be shared about an Obitgor (unfess Obliger is a business) if that Obfigor tells National Clty by writing to Natlonat City Attention:
Office of Consumer Privacy, P.O Box 4068, Kalamazoo, MI 49009. Please provide Obtigors name, address, social security number and account number(s).

If you sign this application in Ohio: The Onto laws against discrimination require that ail creciters make credit equally available to ail creditworthy customers,
énd that credit reporting agencies maintain Separate credit histories on each individual Upon request The Ohio civil rights commission administers compliance
with this law.

If a Small Business Premium Credit Line Is issuad to Company, whether issued to Company individually or Jointly with any other applicant: Company
agrees to be bound by ail terms, Prowsions, and conditions contained in Bank’s Smail Business Premium Credit Line Agreement (‘Agreement’), as amended from
time to time. The Agreement will contain, among other things, the Interest rate and repayment terms Bank will send an Agreement to Company with Company's
card(s). If completed, Company authonzes Bank to debit the Company’s National City business checking account! number in Section 1 each month for the amount
of tha Minimum Payment as defined in the Agreement The interest rate in effect cn the Account may be mecreased at the discretion of the Bank if the automatic
deduction of payments from a National City business checking account is not established or is discontinued If we elgct to include the Obligors in our SBA (U.S.
Small Business Administration} Loan Program, we may submit an SBA loan application on your behalf using tha information contained In the apptication and other
information as authonzed by this Agreement. For SBAExpress Linas: The maturity date of the line of credit shall ba five (5) years from the dale of the SBA
2pproval,

 

 

     
   

ALTRI A CRD CUTIES Em DUR Oe e

The Company promises to Pay to the order of Bank er any subsequent holder in accordance with the Agreement, at the address listed on the monthly billing
Statement, the amount advanced pursuant to this application and the Agreement, including alt Principal, interest, fees, and other charges outstanding All terms
and conditions contained in this application and the Agreement are incorporated herein by raferanca,

Personal Guaranties - Applicable only to Small Business MAINES Zee

For value received and intending to be legally bound, each of the owners named on page 1 (“Guarantor’) jointly and severally guarantees the prompt Payment of
the indebtednesa evidenced by and arnsing under this application and the Agreement when aach payment becomes due, and approves all the provisions of this
application and the Agreement. Suarantor's dability under this guaranty shall remain in effect until the Indebledness evidenced by this apptication and the
Agreement is fully paid or untit Bank gives Guarantor a wntten release. Guarantor agrees that: (1) Guarantor’s lability shall remain in effect even if Bank agrees to
changes in basic terms of the application and the Agreement without Guerantar’s consent, such as (a) renewals or extensions of time, (b) releases of security or
other abiigors other than Guarantor, or (c) changes in the rate or methed of computing interest; and (2) Bank need give Guarantor no notice of default, no notica of
any change in basic tarms of the application and the Agreement nor any other notice of any kind; and (3) Bank may proceed directly against Guarantor, whether or
not Bank shall have first made any presentment ar demand for payment to anyone and whether or not Bank proceeds against anyone else or against security (if
any}; and (4) Guarantor wil not use, and Guarantor hereby walves, any defense to Guarantor's direct and absolute obligation to pay the indebtedness evidenced
by this apphcation and the Agreement when due, together with any interest accruing on the indebtedness evidenced by this application and the Agreement. To the
extent that Company or any other person fiable fer all or any part of the indebtedness evidenced by this appticaten and the Agreement makes a payment or
payments to the Bank, which payment or any part thereof is subsequantly invakdated, declared to be fraudulent or preferential, set aside and/or required to 66 paid
to a trustee, receiver or any other party under any bankruptcy act or any other law, then to the extent of such Payment, the obfigation of the Guarantor heraunder
to make such payment shall remain in full force and effect as it such Payment had not been made. Guarantor Sgrees to pay upon demand all of Bank's costs and
expenses, Including Bank's attorneys’ fees and Bank's fegal expenses, incurred in connection with the enforcemant of this guaranty.

71-0965.00 (Rev, 04/05) WORD Page 2 of 2

 
 

  

  
 
Case: 4:19-cv-02219 Doc. #: 1-1 Filed: 07/26/19 Page: 3 of 4 PagelD #: 6

18) Account Statements

Sank will fumish Borrower a Statement at the end af each biling cycle at the
end of which the Account has a New Balance (defined below) which is a debi or
credit balance of more than $1 o7 on which a finance charge has been imposed.
“New Balance” is the sum of all outstanding Advances, lees, payments, other
credits, debits, and finance charges. Card transactions and Chacks that have
been paid will be listed on each Statement, but actual paid Checks will not be
returned. Borrower may request copies of paid Checks trom Bank and a fee may
be charged. Borrower must examine each Statement to discover any errors or
possible Unauthorized Use and Borrower must notify Bank in writing thereof within
60 calendar days afler receipt of such Statement Failure to notify Bank thereof in
writing shail consliute acceptance by Borrower of the Statement.

(9) Processing of Checks and Cards

Bank shall pay the Checks presented and honor Card transactions when there

is sutticient available credit on the Account. Sank may, a! is option, charge the
Account for Checks and Card transactions which cause an overlimit. Borrower
agrees that Bank may pay Checks and honor Card transactions in any onder which
Bank chooses. Bank reserves the nighi fo charge non-customer payees a fee for
cashing a Check. Bank may pay antedated or Checks on presentment
and charge them against the Account without regard to their dates. Borrower
agrees that Bank handles large numbers of items and that consistent with current
industry standards Bank does not review maker and/or endorser signatures, dates,
or aflerations and that in so doing, Bank will be deamed to have exercised ordinary
cara in (he processing of the Checks. Borrower agrees that Bank will not ba bound
by any restrictive legend appearing an the lace of a Check.

(10) Stop Payment Orders

Bank agrees lo honor an oral or written stop payment order agains! a Check
received from Borrower within a reasonable time prior to payment. A slop payment
order against a Check must accurately dascribe it as to data, number, amount,
and payee, and must correctly recite Borrower's name and the Account number,
Borrower agrees that if s current industry standard to process stop payment
orders by means of compuler technology. Accordingly, Borrower's failure to provide
the exact identification ol Account number and/or Check number in order to
identiy the Chack to be stopped may result in it being paid if presented and/or the
dishonor of another Check, and Bank will nol be liable to Borrower in such event.
An oral or writen stop payment order remains effective for thirteen months from
the date Bank receives notice of the order. A stop payment order may be renewed
for successive periods equal to its original period of effectiveness if Bank receives
an ofal o7 written renewal notice prior to the order becoming ineffective. Errors in
Borrower's name or tha Accoun! number, or inaccuracies in the description of the
number, amount, issue date or payee on the written stop payment order shall
telieve Bank from any liahilty for any mistaken payment or wrongtul dishonor.
Any errors on Bank's written acknomedgment of a stop payment order must be
teported in writing to Customer Service within 10 calendar days of the written
acknowledgment date. Bank shall no! be liable for any mistaken payment or
wrongful dishonor arising from Bank's error and oocurring after the 10-day
period, unless errors or inaccuracies are reported to Bank within the 10-day
period. Borrower agrees fo indemnify Bank and hold it harmless from any and

ail expenses incurred of damages suffered by Bank in honoring a stop payment
order. Before Bank will release a stop payment order, Customer Service must
feceive a written request, signed by Borrower requesting the withdrawal of the
order. Bank shall not be liable for any damages unless Bank has failed to act

in good (aith and exercise ordinary care. Bank's acceptance of a stop payment
does not mean that the Check has not yel been paid. Bank shail have no fability
resulting from the payment of a Check prior to its actual receipt al a stop payment

order and reasonable time to process the order. To place stop payment orders,
write to National City, P.O. Bax 5570, LOG 7116, Cleveland, Ohio 44101, or call the
Customer Service number printed on the Statement.

(11) Right of Setotf

Bank has the right to deduct any amount owed by Borrower lor a Minimum
Payment which is more than 10 days past due and/or the entire unpaid amount
owing on the Account (4 the entire amount owing is due for any reason sel forth
in the fofowing paragraph} from any deposit account of Borrower with Bank or
from any other money Borrower has witch is held by or due trom Bank.

(12) Defeu's

Any of the following wilh respect to Sorrower or any guarantor ("Guarantor of the
Account shall constitule a default (Default) hereunder: insolvency, bankruptcy,
dissolution, death, declaration of legal incapacity, issuance of an attachment or
garnishment agains! a of its property, exceeding the maximum Credit Line
established by Bank for the Account, failure to make any payment when due
under this Anveement of under any other note or obligation to Bank, laiture to
provide current financial information upon request of Bank, the making of any false
or misleading statement on the application for credit or any financial statement
provided to Bank, breach of any provision of this Agreement, or Bank in good faith
believes that Borrower will not be able to meel the repayment requirements due to
an adverse change in its financial circumstances.

Upon the occurrence of a Defautt, Bank shall not be obligated to make Advances or
honor any Checks or accept any Card transactions and the entire amoun! owing on
the Accoun! shall, at Bank's option, become immediately due end payable without
demand or notice excep! thal in the case a! a Defaul! due to Borrower's insolvency
or bankrupicy, the entire amoun! owing on the Account shail automaticaly become
immediately due and payable witiout Geman or notes Inieres! aller Oda,
swhathar prior to or after j by a court of is
upon the outstanding balance until paid in full, at the Default Rate. Borrower agrees
16 pay upon demand ail of Bank's costs and expenses, including without limitation
courl costs and reasonable allorney’'s fees for Bank's own salaried lawyers or
independent counsel that it hires, incurred in connection with the enforcement of this
Agreement. Borrower agrees to destroy all Checks and Cards upon termination.

113) Modification or Termination

Bank may terminate the Account or any Card or Checks by written notica to
Borrower, of as otherwise permitted by law, with or without cause. Upon termination
by Gank, Borrower will be obligated to nolily its Employees and destroy all Checks
and/or Cards, or upon Bank's request, return them to Bank, and to pay immediately
in fut all amounts outstanding on the Account. Bank may change the terms of this
Agreement al any time and from time to ime wihout notice unless notice fs required
by law. Upon a change in fers, the new terms wil apply to all new extensions of
credit, and to the outstanding balance in Borrower's Account, unless Bank specifies
otherwise, Borrower may terminate the Account only upon written notice received
by Bank. Such notice shall be signed by an authorized officer or agent of Borrower,
tmust contain Borrower's name, address and Account number, and be sent fo the
Customer Service address printed on the Statement.

114) Other Provisions

(a) Borrower may not voluntarily or involuntarily assign any of ts rights in the
Account (0) Borrower agrees to promptly notity Bank of any change in name

of address or of any merger, reorganization, or consolidation. {c) IMPORTANT
INFORMATION: We may provide to others, including but not jie fo, consumer
credit aboul our

with Company and each guarartor or other obligor on the Account (collectively
*Obligars” and each individually an “Obtigor’). Also, we and our affiliates (collectively
“Nationa! City) may share wilh each other all information about an Obligor that
Nationa! City has or may obtain for the purposes, among other things, of evaluating
credit applications or offering Company products and services that National City
believes may be of interest to an Obtigor. Under the Fair Credit Reporting Aci there
is certain credit information that cannot be shared about an individual Obligor

if National City is told by such individual in writing to National City Corporation,
Attention: Office of Cansumer Privacy, P.0. Box 4068, Kalamazoo, Mi 49009,
including the individual's name, address, accoun! number and social security
umber. In this Agreement, the term “affiliates” means current and future affifates
of Bank as identified in the prvacy notice posted al wew.NaltionalCity.com. (d) Bank
may delay enforcing any of its rights under this Agreement without losing them. (e}
Bank may accept late payments cr partial payments even though marked "payment
in full” without losing any of its rights under this Agreement. (f) This Agreement
and the use of the Account, Credit Line, Checks and Cards shall be governed by
and construed in aecordance with federal law and where not pre-empted by or in
conflict with federal law, the laws of tha state in which Borrower is located without
fagard to its conflicts of law provisions, (9) If il is determined for any reason that
any part of this Agreement is invalid or unentorceable, this shall not affect the
validity or enforcement of any other provision, and this Agraement wil then read
as if the invalid or unenforceable part were not there. {h) If the application signed
by Sorrowar ("Appiication’} far the Account is signed by more than one person,
each person may draw Checks on the Account bul each person will be issued
theft own Card (which may only be used by tat person). Each person signing

the Apptication is jointly and severally liable for all Advances and charges on the
Account and any such person may direct Bank nol to make further Advances on
the Accounl: however, reinstatement will only be made on the joint request of all
signers. (3) Charges from foreign merchants and financial insiftutions may be made
in foreign currency. Bank wil bill in U.S, Dolisrs based on the exchange rate on the
Gay Bank setties the transaction plus any special currency exchange charges. In
the case of Visa Accounts: the exchange rate applied to each such transaction is a
fate selected by Visa from a range of rates available in wholesale currency markets
for the applicable central processing date, which rate may vary from the rate Visa
itself receives, or the government-mandated rate in effect for the appfcable central
processing date. In addition, Bank wil charge a foreign transaction fee of 1% of
the converted amount. Because of the special charges and possible differences

in exchange rates between the time Bank settles and the time the transaction was
initiated, the total charge for a foreign transaction may be greater than the cash
advance or purchase af the fime i was made.

(15) Missouri Statute of Frauds Notice

Oral agreements or commitments to loan money, extend
credit or to forbear from enforcing repayment of a debt,
including promises to extend or renew such debt, are
not enforceable. To protect you (borrower(s)) and us
(creditor) from misunderstanding or disappointment,
any agreements we reach covering such matters are
contained in this writing, which is the complete and
exclusive statement of the agreement between us,
except as we may later agree in writing to modify it.

M-89057

Small Business
Premium Credit Line Agreement

National City Bank

NationalCity.

Retain this Agreement with your other important documents.
This Agreement may be the only one you receive dusing the lifecycle
of your account and needs fo be retained for future reference.

M-89057 SBLOC PCL P+2% AGRMT-SC-07
Case: 4:19-cv-02219 Doc. #: 1-1 Filed: 07/26/19 Page: 4 of 4 PagelD #: 7

 

A 100, FD Proper fp, individual or organi (8 0]
has opened a Small Business Premium Cred Line account with Revolving
Portion and Fixed Rate Lock (the “Account’) with Nationa! City Bank (together with
ils successors and assigns, Bank’). Bank has opened the Account al Borrower's
fequest. The signature of Borrower's employee(s}, ageni{s}, partner{s}, member(s)
and/or owner(s} on an application, Borrower's retention of creda cards (‘Cards’)

of convenience checks (‘Checks’) and/or use of the Account in any way means
Borrower agrees fo all of the terms of this Agreement

{i) Line of Credit

The Account is a line of credit which may be used to obtain loans (‘Advances’)
trom time to time, Borrower's initia! amount of the Account (‘Credil Line’) is

that amount which is epproved by Bank and printed on Borrower's first monthly
stalament Any amount repaid will again be available to borrow. Subject to the
terms hereof, Borrower has the option ta create Fixed Rate Locks of all or part
of the Account, each having a fixed rate and a fixed payment amount (each an.
“FFL. The Fixed Rate Lock balance includes tha FRL Advance Fee. The portion
of the Accourt that is nol part of the FRL shail be known as the Revolving Portion.
Any principal amount repaid on the Revotving Portion and/or any FRL wil! again
be avaiable to borrow ance it is posted to the Account. Bank may change the
amoumt of the Credit Line at any time, in its sole discretion, by advising Borrower
of such change.

(2) Advances
Borrower may obtain Advances on the Account by issuing special Revolving
Portion checks and special FRL checks (coBectively, Checks’) supptied by Bank,
by contacting Bank's Customer Service Department (‘Customer Service’) or by
way ol any other Bank-approved method. Checks must be ordered through Bank.
Bank wil charge the Chocks directly against the Account. Borrower may make
for an Advance on the Account to pay off any FRL al any time by
Customer Service al the address or telephone number printed on the
StalemenL Borower should notly Bank when Borrower needs mors Checks.
The minimum Advance the Borrower can recive using an FAL Check is $5,000.
FRL Checks for fess than $5,000 are charged against the Account as an Advance
under the Revotving Portion. You should also notify Bank immediately if your
Checks ara lost or stolen. (Sea “Stop Payment Orders” section}.

Bank may issue Borrower a Card or Cards for use with the Account. Sorower
hereby authorizes Bank to issue Borrower Card{s) for use with the Revolving
Portion of the Account. The word “Card” can mean one of more cred cards or
Automated Teller Machine (ATM) cards {if avaiable). Borrower may purchase
goods or services trom merchants who honor the Card, Borrower may obiain
Advances (rom Bank or any other financial institution that honors the Card,
Borrower may also obtain Advances by using a Personal Ideriification Number
{PIN) for telephone banking or on-Ene Ganking Advances. Bank will charge af
Advances to the Accaunl. I! Borrower allows someone else to use Borrower's
Card or PIN and Borrower wants to stop such use, Borrower must advise Bank in
writing. I such other person has Card or PIN, Borrower must return the Card with
a wiitten notice to Bank and/or request a new PIN from Bank.

Borrower musi noty Bank immediately é Borrower's Card{s) or PIN are lost or
stolen, or Bocrower believes that some person may be using Borrower's Card(s) or
PIN without Borrower will not use Borrower's Account! after notifying
Bank of loss, theft, or unauthorized usa of Borrower's Cardis) or PIN. Bank may

207

the use of B ‘s Cards) or PIN if Borrower lases Borrower's Card{s)
oF PIN two times or more in a twelve-month period. Bank may also terminate the use
of Borrower's Card{s) or PIN d Borrower's New Balanca exceeds Borrower's Credit
Line by 2% or more or ¢ Borrower is over limit for more than one tilting cycle.

Bank will have no obiigation to make an Advance, may return any Check unpaid or
deciing a Card bansaction, and have no liability for such dishonor, under each af
the following circumstances: d the Account has been terminatad ether by Borrower
or Bank; the resulting balance of the Account! would exceed the Creciil Lin; or in
the even! the Account is in Delault and upon Bank's request, Bomower will retum
Checks and/or Cards.

(3) Finance Charges

(a) Revolving Portion Advances: Advances under the Revolving Portion are
subject to finance charges from the date of transaction to the date payment is posted
to the Account. Tha periodic rate of finance change and the annua! percentage rate
are subject to change, based on the value of an index. The index in effect for each
billing cycle shall be the “Prime Rate” of interest as published in the Money Rates
Table of The Wall Stree! Journaion the 10th business day prior to the tast day of
the biling cycle (‘Index’). The annual percentage rate bor the Revolving Portion is
the Index plus 2%. The finance charge for each biling cycie shail be computed at
the annual percentage rate Givided by 12. However, in no event shai the annual
percentage rat exceed the mexipum rte Hany, pesrtod bylaw. Bank figures the
trance charge on the Revotving Portion by applying the monthly periodic rate to the
average daily balance on the Revolving Portion (including currant transactions). To
get the average daily balance under the Revolving Postion, Bank lakes the beginning
balance under the Revolving Portion each day, adds any new Advances, and
subtracts any paymenis, credits, fees, and unpaid finance charges. This gives Bank
the daily balance. Then, Bank adds up all the daily balances for the billing cycle and
divides by the total number of days in the biling cycle. This gives Bank the average
daly balanoe on te Fleveving Dorion. Ary itreductery rato thal applies shall be
Specified on the card cartier delverad to Borrowe:

(b} Fixed Fiate Lock Advances: Bank figures the finance charges on each FRL

by applying the periodic rate to the “average daily balance” of each FAL, To get the
“average daily balance, Bank takes the beginning balance of each FRL each day
and subtracts any payments or credits and unpaid finance charges. This gives Bank
the daily balance, Then, Bank adds up all the daily balances for the biling cycle

and divides the total by the munber of days in the billing cycte. This gives Bank the
“average daily balance” on the FRL Each Advance tor an FRL ts subject to finance
charges from the date of the transaction until paid in full. The periodic rate of finance
charge and the annual percentage rate are determined and fixed on the business
ay the transaction posts to the Account. The index shall be the highest daily rate
for two (2)-year Treasury Notes with constani maturities from the first {1s{) business.
day through the eleventh (11th) business day prior to the last business day of the
calendar month preceding the month in which the transaction pasts to the Account,
rounded upward, f necessary, lo the nearest 0.125% ("FAL Index’). The FRL index
can be found in the Federal Reserve Stalistical release H.15 al www.lederalreserve.
gowreleases/n15, The annual percentage rete for en FAL is the FRL Index plus a
margin CFRL Margin’). The finance charge for each billing cycte shall be computed
at the annual percentage rate divided by 12. However, in no evert shall the annual
percentage rate exceed the maximum rate, d any, permitted by law, The FRL Margin
for the 5-Year FAL (60 months) is 4.00%.

{c} Defaull Rate: Regardiess of any other provisions of (his Agreement to the
contrary (including any introductory of promotional interest rales), d Borrower fails
to make two consecutive minimum payments (as delined in Section (5) of this
Agseement) by the due date shown on the Statement, Bank may, at its discretion, d
permitted by applicatie law, increase the antwal percentage rate for al Revolving
Portion Advances (including existing Revolving Portion balances and all future
Advances) to a higher “Detaull Rate” The Default Rate is the contractual rate in
effect at the time the Delautt Rate is imposed plus three percent! (3%) per annum.
However, in no event shall the Oefaull Rate exceed the maximum rate, if any,
permitted by law. The application of a Defauil Rate shall nol cure the default that
caused the Defautl Rate to ba charged, nor shall it affect any of Bank's rights
undar the “Delaut” saction of this Agreement. The Revolving Portion may again be
gligcble for the annual percentage rala that would otherwise apply alter Borrower
has mat the repayment requirements of this Agreement for three (3} consecutive
billing cyctes, After three (3) consecutive Emaly paymants, the Revolving Portion
will be reviewed automatically If all payments made were greater than or equal to
the minimum payment required and were received by their respective due dates,
the annual percentage rates lor existing balances, as well as new Advances, wil
become the terms which would then apply to the Revolving Portion had the two
consecutive payrnsnts nol been missed. However, the Revolving Porton wil no
tonger be eligthte for any introductory or promotional rate.

(Fees

Borrower shall pay an annual fee to Bank of $175, whether or not Advances are
made under the Account. This tee is nol refundable. The fee is assessed in the
biling cycle folowing the first anniversary of the opening of the Accoun! and each
year thereafter. The annual fee may be paid to Bank, at Bank's apton, by Bank
deducting such tee trom the available and unused Credii Line.

In addition, the other fees apply to the Account

{a} A late charge of $40 or tan percent (10%) of the amount due, whichever is
greater, 1 Borrower is more than ten (10) days late in paying any amount dua
hereunder and Bank does nol require immediate payment of the whole amount
oustanding hereunder. (b} An FRL advance fee of $150 for each FRE used (Ihe
“FRL Advance Fee’). (c) An overiimit tee of $25 whenever the outstanding balante

of the Account exceeds the Credit Line, Bank may charge an additional overiimit fee
for each biling cycle in which the Account exceeds the Credit Ling. (d) A returnod
payment fee of $25 if a payment on the Account is returned fo Bank unpaid because
of insufficient funds, a closed account, stop paymeni, or any other reason. (2) A
fetumed check fee of $25 # Bank dishonors a Check under the “Advances” section
of this Agreement. () A slop payment fee of $25 for each stop payment order on 2
Check or renewal of a stop payment order. (g} A photocopy foe of $5 for each copy
supplied by Bank al Borrower's request.

Bank does not lose any of its other rights under this Agreement whether or nol it
charges late payment ar overtimil fees. The application of any fee shall nol cure the
Default which initiated the fee.

{5)Payment

Borrower shall be fable for all Advances, finance charges, and other amounts
charged to the Ancount. Paymants will be due monthly. Borrower is required

to pay Bank, at the address specified on each monthly statement (‘Statement’)
and on or bators the due date shown on such Statement, a minimum payment
amount shown on the Statement equal to the sum of the Ravotving Portion Minimum
Payment and the FRL Minimum Payment for each FAL in use. (a) The Revolving

Portion Minimum Payment is the greatest of: (3) 1.5% of the New Balance as shown
on each Statement, (6) the periodic finance charges thal accrued on the outstanding
balance under the Revolving Portion during the preceding biking cycle as shown

on the Statement, or (ii) $100.00 (or whatever portion of $100.00 is necessary to
pay Bank in full). (b} The FRL Minimum Payment is a fied payment amount that

is sufficient to pay off the FRL, inctuding the FRL Advance Fes, at the fixed rate
applicable to that FRL based on the number of monthly payments for the FRL
Repayment Term as described in Section (3b). Additonal prepayments on any FRL
may be made al any time, without premium or penalty, bul Borrower will continue to
be obligated to make the required fixed payment for each FRL as long as any amount
is stil owing on such FRL. The amount of any reduction in principal from a payment
on any FRL will become available to Borrower under the Account once il is posted.

(6) Use of Checks, Cards and Accoun)
Borrower agrees that all Advances, whether by Check, Card or telaphone are or
will be used for business or purposes, may ts
employees, officers or agants (‘Employees’) to issue Checks or use a Card issued
to such Employee only for the fegitimate businass expenses incurred in the ordinary
course of their employment or agency with Borrower and Borrower agrees to take
ad necessary steps to insure that the Checks and Cards are used for no olher
purpose. Borrower shal be solely and completely responsible for the possession,
use and contro! of Checks and Cards. Borrower agrees thal it shall be bound by

the acts of its Employees, and shall pay to Bank when due al] amounts charged

to the Account pursuani to the use of the Checks, the Cards or the Account by its
Emptoyees. Borrower agrees to indemnify Bank end hold Bank harmless against ary
toss incurred by Bank by reason o! the use of a Check, a Card or the Account which
is not in accordance with this Agreement. Borrower shail pay to Bank any amounts
charged or incurred pursuant to the use of a Check, a Card or the Account that is not
in accordance with this Agreement the same as if the use had been in accordance
with this Agreement. Borrower agrees that i shail remain Hable for Checks issued and
Cards used by a former Emptoyee even though thal former Employse has ceased to
have any authonty to issue Checks or use Cards on the Accounl.

{Unauthorized Use

“Unauthorized Use" shall mean that use of a Check, a Card or the Apoount by

@ person other than an Employee or former Employee end from which neither
Borrower nor any Employee or former Employee receives any benefit. Use other than
Unauthorized Use shall be deemed to be authorized, Unauthorized Use includes bu!
is not limited to forgeries and allerations, Borrower shall notity Bank immediately if
any Checks or Cards are lost or stolen. Except as provided by law, Bocrower agrees.
to indemnify Bank and hold Bank harmiess agains any loss incurred by Bank by
reason of Unauthorized Use occurring prior to Bank's raceip! of notice of loss, theft,
‘or possible Unauthorized Use by phone at 1-600-533-6596 or in wriling to Nationa!
City Card Services, P.O. Box 4092, Kalamazoo, Michigan 49003, Except as provided
by law, Borrower shall pay to Bank any amounts charged to the Accounl as a result
of extensions of credit, or charges incurred pursuant to any Unauthorized Use which
‘occurs prior to Bank's receipt of notice of lass, theft, or possible Unauthorized Use,
the same as i the credit had been extended or incurred pursuant to the use
of Checks or a Card by an Employee with fui authority to use the Checks, the Card or
Rocour. Unauinrized Use wil be deemed tobe ta result of nagigence on the pa
of Borrower, Bank shall be liable only d grossly negligent and in no event shal] Bank

be fiable for any consequential, indirect or special damages.

M-89057
Case: 4:19-cv-02219 Doc. #: 1-2 Filed: 07/26/19 Page: 1 of 1 PagelD #: 8

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, D.C. 20227

 

ACTING ON BEHALF OF
U.S. Small Business Administration
CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Laura Lee Shucart
114 Townview Drive
Wentzville, MO 63385

Stephen Joseph Shucart
102 E. Pearce Blvd
Wentzville, MO 63385

RE: Treasury Claim TRFM20142643 10

I certify that the U.S. Small Business Administration (SBA) records show that the debtor named above is
indebted to the United States in the amount stated as follows:

Principal: $ 20,297.61
Interest through 05/20/2019*: $ 3,923.83
DMS fees: $ 7,750.86
DO] fees: $ 988.83

(pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R. 285.12(j) and 31 C.F.R. 901.1(f); and 28 U.S.C. 527, note)

TOTAL debt owed as of 05/20/2019: $ 32,961.13

*NOTE: Per the creditor agency profile, the debt continues to accrue interest at the annual rate of 4.00%
(or $2.23 daily).

This debt arose in connection with the co-debtor’s January 2014 default on a SBA Express Loan
(#14267350-00) in the amount of $20,000.00,

CERTIFICATION: Pursuant to 28 USC ss. 1746, I certify under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Small Business Administration.

 

 

 

 

Signed by: Natalie R. Stubbs
Natalie Stubbs
Financial Program Specialist
U.S. Department of the Treasury
Bureau of the Fiscal Service

GOVERNMENT
EXHIBIT

ie ale

 
Case: 4:19-cv-02219 Doc. #: 1-3 Filed: 07/26/19 Page: 1 of 1 PagelD #: 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

UNITED STATES OF
AMERICA ,

Plaintiff,

Vv; Case No.

STEPHEN SHUCART AND
LAURA SHUCART ;

Defendant,

ee eee ee ae ee

ORIGINAL FILING FORM

THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
WHEN INITIATING A NEW CASE.

[] THIS SAME CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS
PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

AND ASSIGNED TO THE HONORABLE JUDGE

 

Cc THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO ANY
PREVIOUSLY FILED COMPLAINT. THE RELATED CASE NUMBER IS AND
THAT CASE WAS ASSIGNED TO THE HONORABLE . THIS CASE MAY,

THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.

NEITHER THIS SAME CAUSE, NOR A SUBSTANTIALLY EQUIVALENT
COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND THEREFORE

MAY BE OPENED AS AN ORIGINAL PROCEEDING.

The undersigned affirms that the information provided above is true and correct.

Date: dle Jol4 | fh
! ‘ Signature of Filing Party

 
Case: 4:19-cv-02219 Doc. #: 1-4 Filed: 07/26/19 Page: 1 of 1 PagelD #: 10
1$.44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the fling and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

Stephen Shucart, 102 E. Pearce Blvd., Wentzville, MO 63385

Laura Shucart, 114 Townview Dr., Wentzville, MO 63385

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant St. Charles County
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (/f Known)
JOSHUA M. JONES, Assistant United States Attorney, U.S. Attorney's

Office, 111 South 10th Street, Suite 20.333, St. Louis, MO 63102
(314) 539-2200

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an "x" im One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government O 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 0 1 Incorporated er Principal Place gao4 04
of Business In This State
4 2 U.S. Government 4 Diversity Citizen of Another State © 2 © 2 Incorporated and Principal Place o5 a5
Defendant (Indicate Citizenship of Parties in [rem IIL) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation O6 16
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions,
| CONTRACT TORTS _FORFEITURE/PENALTY i BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY = | 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 7 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act © 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | J 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act G1 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (7 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY [__ LABOR SOCIAL SECURITY. © 480 Consumer Credit
of Veteran's Benefits (7 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) (1 490 Cable/Sat TV
160 Stockholders’ Suits (9 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) © 850 Securities/Commodities/
X 190 Other Contract Product Liability (1 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(2)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI O 890 Other Statutory Actions
© 196 Franchise Injury 1 385 Property Damage © 740 Railway Labor Act G 865 RSI (405(g)) 3 891 Agricultural Acts
0 362 Personal Injury - Product Liability 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS {07 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff © 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
© 230 Rent Lease & Ejectment © 442 Employment 1 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations OF 530 General O 950 Constitutionality of
© 290 All Other Real Property 6 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: ©) 462 Naturalization Application
446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
1 448 Education 0 5355 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

{1 Original 2 Removed from 3  Remanded from 74 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S, Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):
Pursuant to 31 U.S.C. 3717(e) & 3711(g)(6), (7), 31 C.F.R. 285..12(j) and 31 C.F.R. 901.1(f); & 28 U.S.C. 527

Brief description of cause:
Secure a line of credit to support operations.

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 32,961.13 JURY DEMAND: Yes No
VIII. RELATED CASE(S)
See instructions):
IF ANY (See imsincens WUDGE gy DOCKET NUMBER

DATE ry /4 o i IG SONATUR OF een fon.

FOR OFFICE USE ONLY f

VI. CAUSE OF ACTION

 

 

RECEIPT # AMOUNT APPLYING #P JUDGE MAG. JUDGE
Case: 4:19-cv-02219 Doc. #: 1-5 Filed: 07/26/19 Page: 1 of 2 PagelD #: 11

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT

for the

__ UNITED STATES OF AMERICA,
Plaintiff

 

Vv

STEPHEN SHUCART AND LAURA SHUCART,
Defendant

Civil Action No.

 

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: STEPHEN SHUCART, 102 E. PEARCE BLVD., WENTZVILLE, MO 63385

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not asummons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district af the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, | will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

ou 1/3619 ¢

  
 

ignature of the attorney of unrepresented party

JOSHUA M. JONES

 

 

 

Printed name

111 SOUTH 10TH STREET, SUITE 20.333
ST. LOUIS, MO 63102

Address

Joshua.M.Jones@usdoj.gov _
E-mail address

 

314-539-2310 _

Telephone number
Case: 4:19-cv-02219 Doc. #: 1-5 Filed: 07/26/19 Page: 2 of 2 PagelD #: 12

AO 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Missouri

__ UNITED STATES OF AMERICA,

 

Plaintiff
Mv

‘ Civil Action No.
STEPHEN SHUCART AND LAURA SHUCART,

 

Defendant
WAIVER OF THE SERVICE OF SUMMONS

To: UNITED STATES OF AMERICA _
(Name of the plaintiff's attorney or unrepresented plaintif))

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

1, or the entity | represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

60 days from lie _, the date when this request was sent (or 90 days if it was sent outside the
United States). If 1 fall to dd so, a default judgment will be entered against me or the entity I represent.

I also nT that I, or the entity | represent, must file and serve an answer or a motion under Rule 12 within

Date: _

 

Signature of the attorney or unrepresented party

STEPHEN SHUCART

 

 

Printed name of party waiving service of summons Printed name

 

Address

 

E-mail address

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does wot include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case: 4:19-cv-02219 Doc. #: 1-6 Filed: 07/26/19 Page: 1 of 2 PagelD #: 13

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT

for the

UNITED STATES OF AMERICA,

 

Plaintiff
v.

STEPHEN SHUCART AND LAURA SHUCART,

Civil Action No.

 

ee ee

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: LAURA SHUCART, 114 TOWNVIEW DRIVE, WENTZVILLE, MO 63385

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an 1 offi icer or r agent authorized to receive ser srvice)

 

 

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

 

What happens next?

If you return the signed waiver, | will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

ome: 1/46/19 C0 L£y

JOSHUA M. JONES _

Printed name

111 SOUTH 10TH STREET, SUITE 20.333
ST. LOUIS, MO 63102

  
  

 

 

 

Address

___ Joshua.M.Jones@usdoj.gov _
E-mail address

314-539-2310

Telephone number
Case: 4:19-cv-02219 Doc. #: 1-6 Filed: 07/26/19 Page: 2 of 2 PagelD #: 14

AO 399 (01/09) Waiver of the Service of Summons

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Missouri

UNITED STATES OF AMERICA,
Plaintiff
Vv.
STEPHEN SHUCART AND LAURA SHUCART,

 

Civil Action No.

 

Defendant

WAIVER OF THE SERVICE OF SUMMONS

To: UNITED STATES OF AMERICA
(Name of the plaintiffs attorney or unrepresented plaintiff)

 

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that | waive any objections to the absence of a summons or of service.

| also understand that,I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from Tas} a , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do’so, a default judgment will be entered against me or the entity I represent.

 

Date: _

 

 

Signature of the attorney or unrepresented party

LAURA SHUCART

 

 

Printed name of party waiving service of summons Printed name

Address

 

E-mail address

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
